DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/29/2020 and 9/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because a bracket is present in figure 9 that appears to be missing a reference number.  Examiner suggests removing the bracket, or adding the missing reference number. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to:
Line 3 recites “needle insertion”. As antecedent basis has already been provided for “needle insertion” in line 1, Examiner suggests replacing “needle insertion” with “the needle insertion” in line 3.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1, line 7 objected to because of the following informalities:   
Line 7 recites “for needle insertion”. As antecedent basis has been provided for “needle insertion” in line 1, Examiner suggests replacing “for needle insertion” with “for the needle insertion”.
Claim 6, line 2 objected to because of the following informalities:   
Line 2 recites “at least one a brand or trademark”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “at least one a brand or trademark” with “at least one of a brand or trademark”.
Claim 11, line 1 objected to because of the following informalities:   
Line 1 recites “the tapered hole”. Claim 11 depends on claim 9. Examiner suggests replacing “the tapered hole” with “the hole that is tapered” in order to keep claim terminology consistent. 
Claim 12, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “when the injector bottom out in the hole”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “when the injector bottom out in the hole” with “when the injector bottoms out in the hole”.
Claim 16, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “when the injector bottom out in the hole”. This is grammatically incorrect. Appropriate correction is required.  Examiner suggests replacing “when the injector bottom out in the hole” with “when the injector bottoms out in the hole”.
Claim 17, line 2-3 objected to because of the following informalities:   
Line 2-3 recites “when the injector bottom out in the hole”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “when the injector bottom out in the hole” with “when the injector bottoms out in the hole”.
Claim 19, line 2 objected to because of the following informalities:   
Line 2 recites “the main body of the hub of the pen needle”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Claim 19 depends on claim 15, not claim 18. Examiner suggests replacing “the main body of the hub of the pen needle” with “a main body of a hub of a pen needle”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9,
Line 1 recites “the hope is tapered”. It is unclear what is meant by this limitation. Appropriate correction is required.  Based on the disclosure it appears “the hope” should be “the hole”. For examination purposes Examiner construes “the hope is tapered” to be “the hole is tapered”. Examiner suggests replacing “the hope is tapered” with “the hole is tapered”.
Examiner notes claims 10-12 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 18,
Line 2 recites “a pen needle”. Claim 18 depends on claim 1. Claim 1 recites an injector. It is unclear if the pen needle is intended to be an additional structure separate from the injector or if the injector is a pen needle. Based on the disclosure it appears the injector is the same structure as the pen needle. Appropriate correction is required. Examiner suggests clarifying that the injector is a pen needle. For examination purposes Examiner construes the injector to be the same structure as the pen needle. 
In regard to claim 19,
Line 2 recites “the pen needle”. Claim 19 depends on claim 1. Claim 1 recites an injector. It is unclear if the pen needle is intended to be an additional structure separate from the injector or if the injector is the pen needle. Based on the disclosure it appears the injector is the same structure as the pen needle. Appropriate correction is required. Examiner suggests clarifying that the injector is the pen needle. For examination purposes Examiner construes the injector to be the same structure as the pen needle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (U.S. PG publication 20160367766).
In regard to claim 1,
Baker discloses a device (figure 3A-3B, item 300) configured to aid in needle (figure 3A and 3B, item 13) insertion of an injector (figure 3A-3B, item 12; paragraph [0005] and [0063]; Examiner notes “configured to aid in needle insertion of an injector” is an intended use limitation and the device is fully capable of the intended function due to its structure as supported by paragraph [0005] and [0063]), the device comprising: 
a housing (figure 3A and 3B, item 316) including 
a mounting surface (figure 3A and 3B, item 316a) configured to contact a skin surface (paragraph [0065]; Examiner notes “configured to contact a skin surface” is an intended use limitation and the mounting surface is fully capable of the intended function due to its structure as supported by paragraph [0065]); and 
a hole (figure 3B, item 318) configured to receive the injector (see figure 3A and [0063]; Examiner notes “configured to receive the injector” is an intended use limitation and the hole is fully capable of the intended function due to its structure as supported by paragraph [0063]); wherein 
the hole is configured to allow the injector to bottom out in the hole to position the injector for needle insertion (see position of injector in figure 3A and [0063]; Examiner notes “configured to allow the injector to bottom out in the hole to position the injector for needle insertion” is an intended use limitation and the hole is fully capable of the intended function due to its structure as supported by paragraph [0063] and figure 3A).
In regard to claim 2,
Baker discloses the device of claim 1, wherein the injector comprises one of a safety pen needle, a conventional pen needle and a syringe (paragraph [0056], see figure 3A, item 12 wherein a syringe is shown; Examiner notes “the injector” is not positively required by the claims).
In regard to claim 5,
Baker discloses the device of claim 1, wherein the mounting surface is substantially flat (see figure 3B; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the mounting surface as substantially flat).
In regard to claim 6,
Baker discloses the device of claim 1, wherein the housing has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code (paragraph [0085]; barcode).
In regard to claim 9,
Baker discloses the device of claim 1, wherein the hope (see 112 rejection above wherein the hope is construed as the hole) is tapered to improve reception of the injector (see figure 3A and 3B wherein item 318 is tapered; paragraph [0063] and [0066]; Examiner notes due to the tapered shape the injector 12 is able to be securely received and retained and therefore the reception is improved).
In regard to claim 10,
[AltContent: connector][AltContent: textbox (Second diameter)][AltContent: connector][AltContent: textbox (Enlarged view of Figure 3B)]
    PNG
    media_image1.png
    479
    458
    media_image1.png
    Greyscale

Baker discloses the device of claim 9, wherein a first diameter (diameter of 322) of the taper is disposed on the mounting surface of the housing (see figure 3B); a second diameter (diameter of 318 at the opening of 318 opposite 322; see enlarged view of figure 3B above) of the taper is disposed on a surface opposite the mounting surface of the housing (see figure 3B); and the second diameter is larger than the first diameter (see figure 3B).
In regard to claim 11,
Baker discloses the device of claim 9, wherein the tapered hole substantially corresponds to a tapered outer surface of the injector (see figure 3A).
In regard to claim 12,
Baker discloses the device of claim 9, wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottom out in the hole (see position of injector 12 in figure 3A).
In regard to claim 15,
[AltContent: arrow][AltContent: textbox (Enlarged view of Figure 3B)][AltContent: textbox (Stepped surface)]
    PNG
    media_image1.png
    479
    458
    media_image1.png
    Greyscale

Baker discloses the device of claim 1, further comprising a recess substantially concentric with the hole (see enlarged view of figure 3B above); and a stepped surface formed by the recess (see enlarged view of figure 3B above) and having a diameter (see enlarged view of figure 3B above); wherein the stepped surface is recessed below a surface opposite the mounting surface of the housing (see enlarged view of figure 3B above).
In regard to claim 16,
Baker discloses the device of claim 15, wherein the stepped surface of the device is configured so that a distal surface of the injector bottoms out on the stepped surface when the injector bottom out in the hole (see figure 3A; See paragraph [0055], although drawn to a different embodiment, supports that the protrusions/stepped surface of the embodiment of figure 3A and 3b retain the injection device 12).
In regard to claim 17,
Baker discloses the device of claim 15, wherein the housing is configured so that a bottom distal surface of the injector is flush with the mounting surface of the housing when the injector bottom out in the hole (see position of injector in figure 3A).
Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillios (U.S. PG publication 20090259179).
In regard to claim 1,
Hillios discloses a device (figure 1 and 2B, item 2) configured to aid in needle insertion of an injector (figure 2B, item 14; paragraph [0026]; Examiner notes “configured to aid in needle insertion of an injector” is an intended use limitation and the device is fully capable of the intended function due to its structure as supported by paragraph [0026]), the device comprising: 
a housing (figure 1, item 4 and 8) including 
a mounting surface (figure 2B, item 12) configured to contact a skin surface (paragraph [0026]; Examiner notes “configured to contact a skin surface” is an intended use limitation and the mounting surface is fully capable of the intended function due to its structure as supported by paragraph [0026)); and 
a hole (figure 1 and 2B, item 6) configured to receive the injector (see figure 2B; Examiner notes “configured to receive the injector” is an intended use limitation and the hole is fully capable of the intended function due to its structure as supported by figure 2B); wherein 
the hole is configured to allow the injector to bottom out in the hole to position the injector for needle insertion (see figure 2B and [0026]; Examiner notes “configured to allow the injector to bottom out in the hole to position the injector for needle insertion” is an intended use limitation and the hole is fully capable of the intended function due to its structure as supported by figure 2B).
In regard to claim 2,
Hillios discloses the device of claim 1, wherein the injector comprises one of a safety pen needle, a conventional pen needle and a syringe (paragraph [0026]).
In regard to claim 5,
Hillios discloses device of claim 1, wherein the mounting surface is substantially flat (see figure 2A and 2B; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the mounting surface as substantially flat).
In regard to claim 8,
Hillios discloses device of claim 1, wherein a surface (figure 2B, item 10) opposite the mounting surface of the housing is substantially flat (see figure 1 and 2B; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the surface opposite the mounting surface of the housing as substantially flat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Kim (U.S. PG publication 20180264202).
In regard to claim 3,
Hillios discloses the device of claim 1.
Hillios fails to disclose wherein the housing is transparent or translucent.
Kim teaches wherein the housing (figure 1, item 102) is transparent or translucent (paragraph [0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Hillios to be transparent, as taught by Kim, for the purpose of assisting with positioning of the device (paragraph [0063] of Kim).
In regard to claim 13,
Hillios discloses the device of claim 1.
Hillios fails to disclose wherein the housing includes an LED that illuminates the housing.
Kim teaches wherein the housing includes an LED that illuminates the housing (paragraph [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hillios to include wherein the housing includes an LED that illuminates the housing, as taught by Kim, for the purpose of illuminating the housing and hole during use which allows for visibility (paragraph [0065] of Kim).
In regard to claim 14,
Hillios in view of Kim teaches the device of claim 13, wherein the LED is adjacent to the hole of the housing (see paragraph [0065] of Kim. Examiner notes the term adjacent as defined by Merriam-Webster dictionary means “not distant: nearby”. Examiner notes since the LED is positioned to direct light within the hole/channel it is construed as being adjacent to the hole of the housing).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hillios (U.S. PG publication 20090259179) further in view of Bangera (U.S. PG publication 20140039658).
In regard to claim 6,
Hillios discloses the device of claim 1.
Hillios fails to disclose wherein the housing has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code.
Bangera teaches wherein the housing (figure 1A, item 110) has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code (item 150a, 150b, 150c; paragraph [0098]-[0101]; Examiner notes the surface opposite the mounting surface i.e. surface placed on the skin has the information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify surface 10 of Hillios to include wherein the housing has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code, as taught by Bangera, for the purpose of indicating useful information/a treatment parameter to the user (paragraph [0098]-[0101] of Bangera)
In regard to claim 7,
Hillios in view of Bangera teaches the device of claim 6, wherein the information marking is disposed on a surface opposite the mounting surface of the housing (see analysis of claim 6 above wherein item 10 of Hillios, which is a surface opposite the mounting surface of the housing, contains the information marking).
Claims 3, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. PG publication 20160367766) further in view of Kim (U.S. PG publication 20180264202).
In regard to claim 3,
Baker discloses the device of claim 1.
Baker fails to disclose wherein the housing is transparent or translucent.
Kim teaches wherein the housing (figure 1, item 102) is transparent or translucent (paragraph [0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Baker to be transparent, as taught by Kim, for the purpose of assisting with positioning of the device (paragraph [0063] of Kim).
In regard to claim 13,
Baker discloses the device of claim 1.
Baker fails to disclose wherein the housing includes an LED that illuminates the housing.
Kim teaches wherein the housing includes an LED that illuminates the housing (paragraph [0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include wherein the housing includes an LED that illuminates the housing, as taught by Kim, for the purpose of illuminating the housing and hole during use which allows for visibility (paragraph [0065] of Kim).
In regard to claim 14,
Baker in view of Kim teaches the device of claim 13, wherein the LED is adjacent to the hole of the housing (see paragraph [0065] of Kim. Examiner notes the term adjacent as defined by Merriam-Webster dictionary means “not distant: nearby”. Examiner notes since the LED is positioned to direct light within the hole/channel it is construed as being adjacent to the hole of the housing).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. PG publication 20160367766) as evidence by Hillios (U.S. PG publication 20090259179).
In regard to claim 18,
Baker discloses the device of claim 15.
Baker discloses wherein the hole is larger than an outer diameter of a boss of a hub of a pen needle and smaller than an outer diameter of a main body of the hub of the pen needle (Examiner notes as indicated in the 112 rejection above the pen needle is construed to be the same structure as the injector. The pen needle/injector is not positively required by the claims as the intended use of the device is to receive the injector. The hole is fully capable of use with a pen needle that has an outer diameter of a boss of a hub of a pen needle that is larger than the hole and that has an outer diameter of a main body of the hub of the pen needle that is smaller than the hole as evidence by Hillios which supports that a hole 6 can be sized to enable specific parts of the pen injector 14 to enter the hole while other parts are blocked as shown in figure 2B and paragraph [0026] of Hillios supports that the device could be sized for use with syringe, insulin pen, or other needle-based injection device).
In regard to claim 19,
Baker discloses the device of claim 15, wherein the diameter of the stepped surface is larger than an outer diameter of the main body of the hub of the pen needle (Examiner notes as indicated in the 112 rejection above the pen needle is construed to be the same structure as the injector. The pen needle/injector is not positively required by the claims as the intended use of the device is to receive the injector. The hole is fully capable of use with a pen needle that has an outer diameter of the main body of the hub of the pen needle that is larger than the stepped surface as evidence by Hillios which supports that a hole 6 can be sized to enable specific parts of the pen injector 14 to enter the hole while other parts are blocked as shown in figure 2B and paragraph [0026] of Hillios supports that the device could be sized for use with syringe, insulin pen, or other needle-based injection device).
In regard to claim 20,
Baker discloses the device of claim 15, wherein the injector includes a pen needle (Examiner notes the pen needle/injector is not positively required by the claims as the intended use of the device is to receive the injector. A complimentary sized pen needle is fully capable of use with the device due to the structure of the device as evidence by Hillios which supports that a syringe, insulin pen, or other needle-based injection device can be used with device 2 of Hillios, see paragraph [0026] of Hillios).
Claims 1-5, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG publication 20180264202) as evidence by Baker (U.S. PG publication 20160367766).
In regard to claim 1,
Kim discloses a device (figure 1, item 100) configured to aid in needle insertion of an injector (Examiner notes “configured to aid in needle insertion of an injector” is an intended use limitation and the device is fully capable of the intended function due to its structure as supported by paragraph [0035], [0037], and [0050]), the device comprising: 
a housing (figure 1, item 102) including 
a mounting surface (figure 1, item 116) configured to contact a skin surface (Examiner notes “configured to contact a skin surface” is an intended use limitation and the mounting structure is fully capable of the intended function due to its structure/shape); and 
a hole (figure 1, item 108 and 104) configured to receive the injector (paragraph [0050]; Examiner notes “configured to receive the injector” is an intended use limitation and the hole is fully capable of the intended function due to its structure as supported by paragraph [0050]); wherein 
the hole is configured to allow the injector to bottom out in the hole to position the injector for needle insertion (Examiner notes “configured to allow the injector to bottom out in the hole to position the injector for needle insertion” is an intended use limitation and the hole is fully capable of the intended function due to its structure. As shown in figure 1 a portion of hole 108 is tapered and therefore could receive a component of an injector of an appropriate size as evidence by Baker as shown in figure 3A of Baker where an injector 12 is within hole 318 and bottoms out in the hole).
In regard to claim 2,
Kim as evidence by Baker teaches the device of claim 1, wherein the injector comprises one of a safety pen needle, a conventional pen needle and a syringe (Examiner notes the injector is not positively required by the claims as the intended use of the device is to receive the injector. A complimentary sized syringe is fully capable of use with the device due to the structure of the device as evidence by Baker which supports that a syringe 12 can be used with device 300 of Baker as shown in figure 3A of Baker).
In regard to claim 3,
Kim as evidence by Baker teaches the device of claim 1, wherein the housing (figure 1, item 102 of Kim) is transparent or translucent (paragraph [0063] of Kim).
In regard to claim 4,
Kim as evidence by Baker teaches the device of claim 1, wherein the housing is substantially rectangular in shape (see figure 1 of Kim; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the housing as substantially rectangular in shape).
In regard to claim 5,
Kim as evidence by Baker teaches the device of claim 1, wherein the mounting surface is substantially flat (see figure 1, item 116 of Kim; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the mounting surface as substantially flat).
In regard to claim 8,
Kim as evidence by Baker teaches the device of claim 1, wherein a surface (figure 2, item 130 of Kim) opposite the mounting surface of the housing is substantially flat (see figure 2 of Kim; Examiner notes Applicant defines the term substantial as “Terms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments” in paragraph [0053] of the instant disclosure. Examiner therefore construes the surface opposite the mounting surface of the housing as substantially flat).
In regard to claim 13,
Kim as evidence by Baker teaches the device of claim 1, wherein the housing includes an LED that illuminates the housing (paragraph [0065] of Kim).
In regard to claim 14,
Kim as evidence by Baker teaches the device of claim 13, wherein the LED is adjacent to the hole of the housing (see paragraph [0065] of Kim; Examiner notes the term adjacent as defined by Merriam-Webster dictionary means “not distant: nearby”. Examiner notes since the LED is positioned to direct light within the hole/channel 104 of Kim, it is construed as being adjacent to the hole of the housing).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PG publication 20180264202) as evidence by Baker (U.S. PG publication 20160367766) further in view of Bangera (U.S. PG publication 20140039658).
In regard to claim 6,
Kim as evidence by Baker teaches the device of claim 1.
Kim as evidence by Baker fails to disclose wherein the housing has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code.
Bangera teaches wherein the housing (figure 1A, item 110) has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code (item 150a, 150b, 150c; paragraph [0098]-[0101]; Examiner notes the surface opposite the mounting surface i.e. surface placed on the skin has the information).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify surface 130 of Kim as evidence by Baker to include wherein the housing has an information marking including at least one a brand or trademark, a company name and logo, patient information, teaching instructions, awareness information, an image, a barcode, and a scannable QR code, as taught by Bangera, for the purpose of indicating useful information/a treatment parameter to the user (paragraph [0098]-[0101] of Bangera)
In regard to claim 7,
Kim as evidence by Baker in view of Bangera teaches the device of claim 6, wherein the information marking is disposed on a surface opposite the mounting surface of the housing (see analysis of claim 6 above wherein item 130 of Kim, which is a surface opposite the mounting surface of the housing, contains the information marking).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783            
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783